DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.    Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, parent claim 19 can be interpreted as a process claim, while dependent claim 20 elaborates both a product (i.e., a computer readable recording medium) and method steps of using the product. As such, claim 20 is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Field (US 6441896 B1).
	Regarding claims 1, 19 and 20, Field discloses an apparatus, and a computer implemented method for practicing the apparatus, configured to compare outputs of sensor cells (Abstract; col. 7, line 65 – col. 8, line 17) in an arrangement of sensor cells arranged in an area (e.g., the radiation receiving area 52, see Fig. 1), comprising: 
a set of at least two measurement units (e.g., 110 and 120 in Fig. 2), wherein each measurement unit comprises at least two sensor cells (e.g., 24, 26, 28 and 30 in Fig. 1) of the sensor cells in the arrangement of sensor cells (col. 9, lines 43-48), wherein at least one sensor cell in each of the at least two measurement units comprises a sensitive sensor cell that is sensitive with respect to a measured quantity (e.g., radiation intensity) and generates an output signal based on the measured quantity (col. 7, lines 3-22; col. 9, lines 36-48), wherein the sensor cells are intermixed with each other in the area (col. 6, lines 35-44); selector circuitry (70) configured to select output signals of the sensor cells of the arrangement of sensor cells, the selected output signals including output signals from different measurement units of the at least two measurement units (col. 7, lines 58-64; col. 9, lines 49-62); and processing circuitry (60 in Fig. 1 or 130 in Fig. 2) configured to determine the measured quantity by comparing the selected output signals of the different measurement units (col. 8, lines 8-17).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Rui et al. (US 20180317869 A1).
	Regarding claim 2, Field does not mention explicitly: wherein the arrangement of sensor cells comprises at least a first cell type, which is a reference sensor cell, and at least a second cell type, which is the sensitive sensor cell, wherein the reference sensor cell has a different sensitivity than the sensitive sensor cell with respect to the measured quantity.  
Rui discloses an arrangement of sensor cells (Fig. 3) comprising at least a first cell type (reference detector pixel 86), which is a reference sensor cell, and at least a second cell type (active or readout pixels 80), which is the sensitive sensor cell, wherein the reference sensor cell has a different sensitivity than the sensitive sensor cell with respect to the measured quantity (para. 0009, 0029, 0042-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Field’s detector array (20 in Fig. 1 or 110/120 in Fig. 2) by incorporating Rui’s teaching of reference sensor cell and the corresponding technique of signal processing to arrive the claimed invention. Doing so would provide, for example, a mechanism to correct for charging-sharing events with .
8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of SIEGEL et al. (DE 102013021853 B4, machine translation in English).
Regarding claims 12 and 13, Field does not mention explicitly: wherein the processing circuitry is further configured to: determine a plurality of intact sensor cells; and combine output signals of the plurality of the intact sensor cells to obtain a combined sensor output signal; wherein the selector circuitry is configured to, after the plurality of intact sensor cells have been determined, identifying a defective sensor cell based on comparing an output signal of the defective sensor cell to the output signals of the plurality of intact sensor cells, and deselecting the defective sensor cell from the plurality of intact sensor cells or deselecting a measurement unit containing the defective sensor cell from the set of the at least two measurement units.  
SIEGEL discloses a device (1) comprising: an arrangement of sensor cells (2); a processing circuitry configured to process data from the sensor cells and generate output signals based on the sensor data (Abstract); wherein the processing circuitry is further configured to: determine a plurality of intact sensor cells, and combine output signals of the plurality of the intact sensor cells to obtain a combined sensor output signal (page 4, last paragraph); identifying a defective sensor cell based on comparing an output signal of the defective sensor cell to the output signals of the plurality of intact sensor cells, and deselecting the defective sensor cell from the plurality of intact sensor cells (page 4, last paragraph).  
.
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of SIEGEL et al. as applied to claim 13 above further in view of Haar et al. (DE 19811044 C1, machine translation in English).
Regarding claim 14, Field does not mention explicitly:  wherein the selector circuitry is configured to select at least one spare sensor cell to replace the deselected sensor cell or selecting a spare measurement unit to replace the deselected measurement unit.  
Haar discloses an apparatus configured to compare outputs of sensors in an arrangement of sensors arranged in an area (Abstract; page 3: “ … For each newly to be selected or added to the already selected detector elements, the detector element is checked according to FIG. 2 with regard to all image-relevant physical properties to be taken into account, whether the element fits within the scope of permissible error tolerances to the neighboring detector elements. …”), comprising: a selector circuitry configured to select at least one spare sensor to replace a deselected sensor (page 4: “… Using the list the detector system is "physically" assembled and attached concluding in a final check on functionality checks. If there are any detector errors in this final test (e.g. defective detector element), the replacement elements in turn selected by the computer in the manner described”; also see claim 9).  
.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of McGregor (US 20030034456 A1).
	Regarding claim 15, Field does not mention explicitly:  said apparatus further comprising a metal mesh in spaces between the sensor cells.  
	McGregor discloses a radiation detection apparatus comprising: a metal mesh (e.g., 74 in Fig. 11) in spaces between a plurality of sensor cells (76 in Fig. 11; also see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McGregor’s teaching of metal mesh into the apparatus of Field to arrive the claimed invention. Doing so would allow to produce Frisch grid effect in a solid-state substrate of the sensor cells (McGregor, Abstract).
11.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Field.
	Regarding claims 16-18, Field does not mention explicitly:  wherein a distance between centroids of at least two intermixed sensor cells is less than 0.25 multiplied by a square root of the area; wherein a gap between the at least two sensor cells in each of the at least two measurement units is less than the largest dimension of the sensor 
	However, the features in question are considered mere design choices of the distance between centroids of at least two intermixed sensor cells or the gap between the at least two sensor cells. Since Field teaches the general condition of the intermixed sensor cells arranged in the area (the planar mounting plate 22), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Field to arrive the claimed invention by slightly adjusting the distance between centroids of at least two intermixed sensor cells or gap between the at least two sensor cells, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	
Allowable Subject Matter
12.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
13.	 The following is a statement of reasons for the indication of allowable subject matter: 


Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864